Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 19, 2018

                                        No. 04-18-00123-CV

      ONE HUNDRED SEVENTY-ONE THOUSAND ONE HUNDRED AND 00/100
           ($171,100.00) in U.S. Currency and One (1) 2012 Volkswagen Jetta,
                             VIN#3VWDP7AJ9CM333910,
                                       Appellants

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 15-02-54230
                        Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
        The State’s brief was due on October 1, 2018. See TEX. R. APP. P. 38.6(b). After the due
date, the State filed a first motion for an extension of time to file the brief until October 31, 2018.
See id. R. 10.5(b).
      The State’s motion for extension of time is GRANTED. The State’s brief is due on
October 31, 2018.


                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court